 


 HR 3937 ENR: To designate the building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, as the “Randy D. Doub United States Courthouse”.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 3937 
 
AN ACT 
To designate the building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, as the Randy D. Doub United States Courthouse. 
 
 
1.DesignationThe building utilized as a United States courthouse located at 150 Reade Circle in Greenville, North Carolina, shall be known and designated as the Randy D. Doub United States Courthouse during the period in which the building is utilized as a United States courthouse. 2.ReferencesWith respect to the period in which the building referred to in section 1 is utilized as a United States courthouse, any reference in a law, map, regulation, document, paper, or other record of the United States to that building shall be deemed to be a reference to the Randy D. Doub United States Courthouse. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
